Human rights dialogues and consultations on human rights with third countries (debate)
The next item is the report by Mrs Valenciano Martínez-Orozco, on behalf of the Committee on Foreign Affairs, on the functioning of the human rights dialogues and consultations on human rights with third countries.
rapporteur. - (ES) Madam President, the birth of the European Union was inspired by inalienable values. In the same way that we keep a close watch on our Member States to make sure that they do not violate the right to freedom, or to life, or to democracy, we must have a decisive influence through dialogue on those countries with whom we have political, trade, economic or partnership relations, etc., so that they also respect human rights.
Within the complexity and magnitude of the EU's external relations, the space occupied by dialogue and human rights consultations with third countries could go unnoticed or remain in the background. If that were the case, and we were to allow it, we would be making a very serious mistake.
This report deals with the aspects that are necessary to improve a task that is an EU obligation, according to EU Article 11 of the EU Treaty, and which also comes under political ethics. Human rights should be the banner of EU external policy and the EU should use its influence to improve the living conditions of people in the countries with which it has relations. This is one of the key political elements in this report.
When we sit down to negotiate economic or trade agreements with a country in which fundamental rights are violated, we cannot put figures, agreements and contracts on the table while shamefully brushing under the carpet the situation that its citizens are going through.
If we leave human rights outside the negotiating room, we will be falling into the most macabre cynicism. We also need to take a close look at the role played by civil society and human rights defenders, significant voices that are essential for progress in all oppressed societies.
The report we are debating today evaluates one of the main instruments that the European Union has for achieving the objectives I have mentioned and also for clearly defining the role that we want to play in the world order. It is only through respect and reciprocity that we can make progress in the task of promoting human rights.
There is absolutely no question of acting through imposition and paternalism. We are not in a position to give lectures to anyone, but we do have an obligation to maintain consistency in our external actions and to promote relations with those countries that are making progress, avoiding imbalances and à la carte treatment that undermine our credibility.
The report that I am presenting to this House calls for action on three levels: more consistency in conducting dialogues and consultations, which will require greater coordination between the Council, whose absence from this debate I regret, the Commission and Parliament, using a mechanism to facilitate smooth communication and avoid contradictions between the various Community institutions. It is about us really speaking with one clear voice.
It is also about transparency in the management of dialogues and consultations which, in the field of human rights, should be a principle, not an exception. The flexibility and pragmatism required in order to achieve specific results should not obscure the picture regarding the agenda, objectives or the result of dialogue.
We are calling for the European Parliament's role to be strengthened, which, ladies and gentlemen, is what is really lacking in the management of this instrument, without there being any legal or formal justification for this.
The European Parliament is prepared to act responsibly in the area of its external powers. This House has established itself as the key European institution in the field of human rights, making them its focus, and it is resolved to use every method available to it to carry out its role as the political guarantor of the external action of the Union.
The European Parliament urges the Commission and the Council to listen to and put into practice the recommendations of this report, which are widely supported by all the political groups in this House.
Ladies and gentlemen, Parliament's voice must be heard. We know that what we are asking for will require a great deal of effort, and we are therefore considering the need to extend the resources allocated to human rights units, both in the Commission and in the Council, the latter not being present at this debate.
However, this is the minimum requirement for a European Union that claims to uphold before the world that human rights are an inalienable European right. If we want to be credible, we need to work together towards this.
Member of the Commission. - Madam President, the report prepared by the rapporteur, Ms Valenciano Martínez-Orozco, and the resolution before Parliament address a highly important but also increasingly complex instrument of the European Union's external human rights policy.
Commissioner Ferrero-Waldner (who regrets not to be able to attend this debate today) had accordingly instructed her services to lend every support to the rapporteur in her difficult task of scrutinising the functioning of the human rights dialogues and consultations with third countries.
The report adds a further building block to Parliament's remarkable work in assessing the EU toolbox on human rights, through its regular annual reports, the Agnoletto report on human rights clauses, the study of the European Inter-University Centre on the impact of Parliament's activities in the field of human rights, as well as the study on the guidelines on torture. The report also usefully complements the regular review of the human rights dialogues and consultations undertaken by the Council and by the Commission.
The Commission would like to compliment the rapporteur and Parliament on its report and the detailed analysis and recommendations devoted to the European Union's human rights dialogues and consultations.
The Commission takes the view that, of all human rights instruments at our disposal, it is the dialogues that probably provide the best chance to secure positive, long-term results in the development of the respect for human rights worldwide, as long as we are prepared to invest sufficient time and energy in them.
We firmly believe that the European Union can obtain success in advancing the human rights record of third countries only through patient work of bridge-building and persuasion, and this not just in its bilateral relations but also in the framework of multilateral bodies, as developments in the Human Rights Council demonstrate.
The great variety and number of European Union human rights dialogues and consultations with third countries - which, moreover, are steadily increasing - make any global evaluation very arduous.
Structured dialogues, such as with China; agreement-based dialogues like those with many neighbourhood countries; consultations with like-minded partners, such as with the US and Canada, or local troika dialogues with a range of countries all differ in many respects, be it their periodicity, the policy level, the kind of interlocutors, the depth of the discussions or the fact that some are combined with civil society events and others are not.
Far from being a shortcoming of the instrument, the Commission sees such variety as proof of the dynamism and potential of the dialogue instrument and an asset that should be preserved. The EU guidelines on human rights dialogues and the Cotonou (ACP-EU) Agreement both stress the importance of flexibility to take into account the different country situations, their evolution over time and the dynamic relationships between any given third country and the European Union.
Therefore, while keeping common base lines and targets for the dialogue, it would not be advisable to strictly align all their modalities. For this instrument to be effective it needs to be tailor-made and able to adapt to changing circumstances.
It also needs to be borne in mind that the various dialogues and consultations are in different stages of maturity. The dialogue with China or the consultations with like-minded countries have developed more or less consolidated modalities over several years and therefore allow for rather intensive, deep discussions.
In other cases, such as the dialogues with neighbourhood countries, we are still polishing the instrument and are in the phase of building up the necessary confidence to allow for genuinely meaningful exchanges.
We are therefore confident that, also in these cases, issues such as the desirable participation of experts from line ministries, involvement of civil society or the consideration of individual cases will eventually become possible once the exercise finds its own solid ground.
Finally, you can rest assured that the recommendations directed at the Commission will be examined carefully, and you can count on our commitment to improve the information to Parliament in order to allow for increased transparency of human rights dialogues and consultations.
Madam President, ladies and gentlemen, I should like to start by expressing my sincere thanks to the rapporteur for her report. I am pleased that she has taken such full account of the recommendation I made in my opinion on behalf of the Committee on Women's Rights and Gender Equality. Particular attention needs to be paid to the role of women in human rights dialogues with third countries where their health and safety is concerned. Human rights include the right of women to make decisions concerning their lives and reproduction free of discrimination, coercion and violence. Sadly, human rights dialogues still take insufficient account of this.
on behalf of the PPE-DE. - (RO) Madam President, on behalf of the European People's Party I welcome the drawing up of this report which is of major importance for the future of EU dialogue and consultations with third countries and for the role of the European Parliament.
Above all, the European Union is a union of democratic values promoting peace, tolerance and respect for human rights. Therefore, it is crucial that any dialogue started and carried out with third countries focuses on the need to guarantee and protect fundamental freedoms and human rights, not only in Europe but in the whole world.
This report aims at proposing solution for improving the operation of EU dialogue and consultations with third countries in the field of human rights. Therefore, the report focuses on 3 concepts for enhancing efficiency: dialogue and consultation coherence, transparency and visibility.
The more active involvement of the European Parliament in this process is also important. I think that the European Parliament has a legitimate right to take part in this dialogue, to perform the democratic scrutiny that is assigned to it by the European citizens.
I would like to thank the rapporteur for the kindness analysing within the report the dialogue with neighbouring countries located in the eastern EU. A major priority of European Union foreign policy is the creation of a real democratic area on our eastern border and dialogue on human rights should be considered as a very important instrument. The creation of joint subcommissions for human rights would be an important step, for neighbouring countries as well, where a continuous deterioration of human rights is occurring.
I would like to focus on one thing, even if it is not part of the neighbourhood policy. Russia is another Eastern partner that should finally accept that a direct dialogue in the field of human rights cannot cause but a better life of its own citizens.
I do not want to conclude without mentioning with satisfactory coverage of women's rights within this report.!
Madam President, the report by Mrs Valenciano concerns an essential aspect of European values: the human rights dialogue. This dialogue, mentioned in various agreements with many countries and in various instruments, is in a way the signature of the soft power that is Europe.
This report was the subject of a vast consensus. Today, the only amendments that remain were presented by the Identity, Tradition and Sovereignty Group on the extreme right. Curiously, all these amendments are signed by my compatriots, members of Vlaams Belang. But what does this group, which recently made itself rather conspicuous in Brussels by supporting a demonstration against Islam that was banned by the authorities, actually want? This is quite interesting.
Firstly, they want to restrict human rights to civil and political rights and are removing social, environmental, economic and cultural rights from the text. While invoking the UN International Covenant on Civil and Political Rights, they neglect to say that at the same time, the same UN General Assembly voted in the International Covenant on Economic, Social and Cultural Rights, which they are quick to forget about.
Secondly, they are proposing to link genital mutilation, early marriage and trafficking in human beings with religious practices - undoubtedly Islam - which is a crude link to make. No way! These practices are reprehensible; they may be cultural, perhaps tribal, but they are criminal and are not in any way religious.
Finally, thirdly, the ITS has a go at Turkey in a tirade against the party of Messrs Erdogan and Gül that singularly lacks any basis.
To conclude, the report by Mrs Valenciano is a remarkable report, open but at the same time very firm. It is anything but angelic. Just read paragraph 22, which states that human rights dialogue should always be backed up by diplomatic pressure at every level, and I am talking to the Council! It is a pity that certain extremist groups are using it as a platform for their intolerance and hatred.
Madam President, ladies and gentlemen, first of all, I should like to commend Mrs Valenciano on her well-balanced report, and to thank her for being so obliging in incorporating many of the amendments presented by our committee. The result is a clear, thorough report, which contains a number of good recommendations for strengthening the EU's human rights dialogues with third countries and promoting human rights and democracy.
The EU must enhance its role as a proactive actor when it comes to promoting human rights, and so I am pleased that the Council has taken the initiative in incorporating human rights into EU policy. It is good that the European Parliament is advocating the systematic inclusion of human rights issues in the agenda of the EU's political dialogues and external policy. It is only by systematising the dialogues that we can improve the use of benchmarks and bring coherence to endeavours to promote human rights. However, the EU should not lay down such exacting requirements that the dialogue, drowning in requirements to report against indicators, forgets to pursue its original objectives. Dialogue must be used to open up an engaging, confidence-inspiring political space that, rather than only ever identifying violations, also identifies progress in the human rights field.
We must recognise that the human rights dialogues face major challenges. The human rights situation in a number of countries gives cause for concern. It is crucial to the EU's relations with important trading partners that we attach increased importance to linking trading relations to human rights reforms. Trade agreements with third countries should be seen as a tool with consequences reaching beyond the purely economic. Environmental and human rights issues must be incorporated from the outset and be placed on an equal footing with economic issues. The dialogue with third countries must help strengthen democratic, social, political and environmental rights, and therefore it should also be made clear that trade agreements must contain an unambiguous mechanism for how and when agreements can be suspended in the event that one trading partner fails to comply with human rights or democracy clauses. There can be no doubt, however, that the greatest progress is achieved by giving third countries an incentive to comply with the political and economic requirements that form part of agreements. We must strike a balance in bilateral dialogues, whereby we can still exert pressure but have reciprocity and genuine dialogue as a cornerstone.
on behalf of the Verts/ALE Group. - (FR) Madam President, as I believe Mrs Valenciano has shown very clearly in her excellent report, we are overflowing with concrete proposals that will certainly be very useful to the Portuguese Presidency, as it has stated its aim to achieve tangible results on human rights and democracy. We have for some time been calling for greater coherence, transparency and results in our discussions with third countries, jointly with the Commission and the Council. All that remains is actually to go from words to action.
I am convinced that you know as well as I do that all it takes is organisation to make human rights dialogues more effective, beyond their diversity. Firstly, this means setting up clear, public objectives assigned to each dialogue so that a coherent, shared strategy, appropriated at the highest level, emerges.
Secondly, it means setting up indicators to allow proper evaluation of the results achieved by a dialogue and informing MEPs of them so that, for example when a delegation visits the country, they can check what progress has been made and discuss it with civil society and human rights activists, to be better able to question their partners on the commitments made within the framework of the dialogue. On this score, we are still waiting to be informed of the indicators that should be used to evaluate the dialogue recently established with Uzbekistan.
Thirdly, it means guaranteeing that human rights are taken into account in all the EU's external policies, including trade policy, migration policy and the fight against terrorism. It is our credibility in talking about human rights that is at stake here. For example, can anyone explain how we can currently be discussing the implementation of guidelines against torture with Jordan in the Subcommittee on Human Rights, the first subcommittee to be set up under the neighbourhood policy, today held up as a model, when we know that European Member States have covered up the subcontracting of torture by the CIA? How can we be discussing torture and the fight against it in this subcommittee?
Our first job as MEPs is to evaluate the pertinence of the EU's action, and to do this, you can count on the delegations, the committees and the whole Parliament, which will continue to fight for its application every step of the way, whether it means launching, reorientating or, if necessary, stopping a dialogue.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, I would like to thank Mrs Valenciano very much because one of the things her weighty report highlights is the steps that the European Union still has to take in consultations on human rights, and thus the fact that this is a work in progress for all of us.
I believe that her request for greater consistency and transparency for all is vital, as well as greater involvement by civil society in foreign policy. Above all, it is important to confirm the end and not the beginning of a policy which in many cases is based on double standards. Mrs Flautre, for example, referred to the issue of torture.
It also seems to me very important to plan greater coordination between the various bodies and to create subcommittees, and above all to step up cooperation with national parliaments and the European Commission's delegations across the world.
I believe, however, that in the issue of double standards what is important is the fact that even we, acting as the European Union, do not implement the agreements we sign. I am thinking, for instance, of Article 2 of the association agreements. I agree, however, on a point put by Mrs De Keyser on the amendments made. We thank Mrs Valenciano for having accepted many of our amendments. Those tabled are negative except for one amendment, which was tabled not by any group but by Mrs Flautre, concerning increased monitoring and a greater presence and coherence in post-electoral phases.
I also believe, as Mrs Valenciano says, that the Commission and the Council ought to increase Parliament's involvement in the political dialogue process, take into account our opinion and provide us with more information, more consistently, both during and after negotiations with third countries, as provided for in any case by Articles 21 and 24 of the Treaty.
I also believe that, in general, the response to this issue needs to involve not only the announcement of actions, but also an investment in staff, which is extremely important. For example I recall, with sadness, a question put by the European Parliament recently: the Conference of Presidents rejected a request to have a committee on human rights with full powers. I believe that this was a mistake, because it would have been an excellent opportunity to see and give an idea of the strength and capacity of mainstreaming.
Madam President, the rapporteur has produced a significant report. The promotion of human rights in countries with which the EU has relations is a task it must perform responsibly. Structured human rights dialogues are indeed of great importance in this regard. Precisely because of this, and in connection with this report, it is sad to note that last May's Expert Seminar with China did not take place.
The maintenance of good Sino-European relations requires commitment on both sides, however. Recent alarming reports by organisations such as Amnesty International, Psy, Human Rights in China and Compass Direct give me cause to question this commitment. 'Opponents', including religious minorities and journalists, are banished to psychiatric institutions for political ends. The infamous Ankang system is a reality in China, particularly in the run-up to the Olympic Games. That is most regrettable.
Therefore, I would ask the Council and the Commission to keep their fingers on the pulse with regard to the human rights situation in the Middle Kingdom. Maintaining harmonious relations with the strategic partner that is the People's Republic of China is important, but not at all costs, so that practice joins theory with regard to the following words of the report: 'whereas human rights dialogues [...] constitute an essential part of the European Union's overall strategy aimed at promoting sustainable development, peace and stability.'
(SK) Firstly, I too would like to thank my fellow Member Mrs Valenciano for her work on a topic that represents the most important human rights tool and as such is very sensitive; unfortunately it does not often get the attention it deserves. That is why I agree with the point of view expressed in this report, namely that more attention should be paid to the reforms implemented by partner states in matters of human rights and democracy. I think that the European Union will have to do all in its power to develop a more efficient and unanimous response in the area of international cooperation and dialogue with third countries.
I am pleased that the report defends and endorses the systematic integration of the protection of the rights of women and children in all dialogues and consultations on human rights between the European Union and third countries. As a rapporteur for the Subcommittee on Human Rights, I am working on a strategy relating to the rights of children. In my report I stress the need for the individual provisions on children in armed conflicts to complement one other, and the need to take account of the Paris commitments to protect children from unlawful recruitment or use by armed forces or armed groups.
I would like to emphasise the need to step up the controls over the assistance provided by the European Union, for example as a part of humanitarian aid, in order to avoid the possibility of funds provided by the European Union for education or medical care for children being used to buy small light arms that can be used by children. Dialogue must not be limited only to matters of democracy or protection of civic and political rights; it must also encompass those issues that directly concern the European Union, for example environmental issues or health protection issues. It is important to set clear criteria for the initiation, suspension or termination of a political dialogue and to define the goals we want to achieve.
In order to achieve our goals we must engage in a dialogue and not just dictate something unilaterally to third countries; we must endeavour to establish constructive cooperation; and we must cooperate with local human rights organisations and with non-governmental organisations operating in the countries in question. Additional EU financial support must be provided and it must be conditional on respect for human rights: payment of funds to countries where human rights are not observed must be stopped or suspended.
Madam President, the Valenciano Martínez-Orozco report on promoting human rights and democracy remains a fundamental cornerstone of the EU and the common values that unite the 27 Member States. It is also a key component externally in our strategic alliances beyond, in the wider 47-member-state Council of Europe, in our transatlantic partnership in NATO and with like-minded countries within the UN.
Inevitably, as the Union has progressed with more and more formal trade and political cooperation agreements, we have sought to impose a degree of fundamental human rights conditionality on our global partners - albeit it ad hoc and inconsistent at best - aided by a specific instrument, the European Instrument for Democracy and Human Rights, and supported by human rights dialogues and consultations when required.
The European Neighbourhood Policy (ENP), for which I am co-rapporteur for Parliament, aims at establishing a ring of neighbouring friends committed to a common area of peace, stability, security, full respect for human rights and democracy, freedom of the press, independence of the judiciary, the rule of law and prosperity. ENP action plans build on the existing, legally binding under the Treaty, contractual frameworks - association agreements in the case of Euromed partners or partnership and cooperation agreements with former Soviet states - which typically include human rights and democracy clauses that are monitored so that, the closer the ENP partner country comes in terms of shared values, the greater the aid and trade cooperation granted by the EU. These action plans are monitored by subcommittees as part of an ongoing dialogue.
Theoretically, at least, geopolitical considerations should play no part, but in fact realpolitik usually prevails in practice. Who, for instance, would dare threaten the same degree of sanctions against the People's Republic of China, as mentioned by my colleague Mr Belder, over its serious lack of human rights and democracy as we did against Uzbekistan? That is my case.
(Applause)
(PL) Madam President, may I begin by congratulating my colleague Elena Valenciano Martínez-Orozco on preparing the report on the functioning of the human rights dialogues and consultations on human rights with third countries. Today's report concerns one of the European Union's most important policies. As far as the European Parliament is concerned, human rights policy is the trademark of European policy. Today's report deals with this area in an exceptionally profound and thorough way.
I wish to draw attention to the report's recommendations for the Council and the Commission. First of all we are highlighting the need for increased interinstitutional coherence, to find ways of improving coordination among the different EU institutions (the Council, the Commission and Parliament). Human rights policy really must be coordinated at a general EU level. We must put a stop to the practice whereby each of the most important EU institutions acts in this area in some sense, if I may use the phrase, on its own initiative.
Dialogue and consultation objectives should be based on the principle that human rights are universal, indivisible and interdependent. We recommend that the criteria to be established should encompass not only civil and political rights, but also economic, social, environmental and cultural rights.
The report emphasises the enhancement of the European Parliament's role in EU human rights policy. This is a demand that reoccurs in every report accepted by this House in the area of human rights. The demand is clear - the European Parliament must be at the centre of a system of the most important European institutions, in which EU human rights policy is concentrated, as it is the institution that derives from democratic elections and possesses a political moral right to take a fundamental interest in this matter.
We also consider it essential to increase the role of interparliamentary assemblies and interparliamentary delegations in human rights dialogues and consultations.
Finally, we insist that women's rights are an integral part of human rights and urge the Commission to include the promotion and protection of women's rights explicitly and systematically in all areas relating to human rights that fall within the European Union's remit.
(FR) Madam President, I would first like to congratulate Mrs Valenciano on this report, which combines courage and ambition and I support her in all her proposals. Indeed, this report reaffirms the universality of human rights and anchors them as fundamental principles of the European Union's relations with third countries.
However, although it is important to affirm and reaffirm the universality of human rights today, it is just as important, and even high time, to shed another dogma of international politics, and this is the illusion we use too often to reassure ourselves, namely that economic development will lead to democratisation and the safeguarding of human rights. The last few decades paint a different picture. Indeed we must notice that there is a two-speed evolution going on: on the one hand, we are currently seeing rampant globalisation at the economic level, and on the other, the sudden surge in democratisation, which produced democracies in Europe, Latin America and East Asia at the end of the Cold War, seems to be running out of steam. Instead, we should be noticing that all over the world, economic growth and authoritarian regimes often go together. On the contrary, rapid economic growth even seems to give these regimes legitimacy and to contribute to the stabilisation of their power.
Today quite rightly we are focusing our interest and concern on the human rights situation in the large emerging countries such as China and Russia. Do not be deceived, though: several of the countries that number among the most developed in the world - including some that are our economic allies - do not respect the fundamental rights of their citizens. I am thinking particularly of Singapore, a country with a prosperous and modern economy, whose population benefits from all the advantages of a developed country except political freedoms, and more specifically, freedom of expression and assembly.
Madam President, if proof of this were still needed, it was given in a way that could not have been clearer by the behaviour of the Singapore authorities towards a delegation of MEPs from my group in April this year, a delegation of which I was a member. The local authorities prevented us from speaking at a meeting with members of the Singapore liberal party under threat of arrest.
This experience, as disturbing as it may have been, was also very revealing and it once again confirmed to me that protecting human rights does not necessarily go hand-in-hand with economic development, and that the European Union, as it happens, cannot just make do with an economic approach towards the countries concerned. On the contrary, the European Union should continue to play its role of defending human rights and to remind foreign leaders constantly that human rights are for all humans all over the world.
(PL) Madam President, the promotion of human rights is the main pillar of the European Union's external policy. I agree with the rapporteur that the Council and the Commission should systematically incorporate human rights issues into the European Union's programme for political dialogue with third countries.
It would also be a good idea to ensure that human rights are more frequently incorporated into all areas of the Union's external policy, including the external aspects of its internal policy. All available instruments should be used to achieve this aim. In this respect I think it would be good to make more use of the European Parliament. For example, the Council could send Parliament and the relevant committee six-monthly evaluations of each dialogue and consultation held, together with an explanation that places emphasis on trends in the progress of work, and not on individual results.
It would also be appropriate to introduce a routine consultation session involving Members of the European Parliament after each round of dialogue and consultation. This would give Members the opportunity to take part in key decisions relating to the continuation or suspension of a specific dialogue. I also think that it would be a good idea to include Members in the decision-making process on the instigation of a new dialogue and to inform them about the aim, forms or procedures for its institution.
I also consider that, in order to make their actions more effective, the Council and the Commission should incorporate recommendations and conclusions in Parliament resolutions, especially resolutions on human rights, into their dialogue agendas.
(ES) Madam President, in the space of a minute and a half I would like to summarise some of the fundamental ideas that have led us not only to support, but also to clearly champion this initiative, and of course to congratulate Elena Valenciano on her work and on the capacity for reaching consensus that she has demonstrated.
I would also like to welcome the presence and interest shown by Mr Borg, as well as the presence of Mr Mattisen, but at the same time I regret the fact that the first two seats belonging to the Council are empty. I believe that the Council should have been present for this debate and as has already been said, this must be stated and reiterated.
The three topics that I think it is important to highlight, in any case, and which I would like to mention, are, firstly, the need, which we can never state strongly enough, to improve the consistency of these instruments, to reinforce the fact that we cannot, on the one hand, lament certain events, and on the other hand keep quiet when it suits our interests.
The second thing that I think is important, which has also been mentioned, but I would like to reiterate it, is the need for greater transparency in this type of mechanism, which requires increased participation by Parliament. It has been said many times that we are completely surprised, for want of a better word and to put it mildly, at what is missing from many of these debates, not only simply in terms of participation, but also in terms of the information that we often require.
Last but not least, is the important role in this report of the 14 paragraphs dedicated to the role of women in human rights, and as Vice-Chairman of the Committee on Women's Rights and Gender Equality, I would like to celebrate the fact that many of the amendments that we discussed and adopted in committee have been taken on board.
(Applause)
(NL) Madam President, the widely supported emphasis on human rights is relatively new. Previously, this emphasis chiefly derived from socialist or liberal inspiration. The left was mainly concerned with the right to housing, income, facilities, codecision, a healthy environment, peace and liberation from colonial occupation - and all this not only for those already enjoying the right to it, but particularly for all those not yet able, or insufficiently able, to exercise that right. Liberals were chiefly concerned with individual freedoms and the right of entrepreneurship. For some other political forces, human rights were less important.
Even now that there is greater agreement than before on the importance of human rights, there is still a gap between ideals and reality. Acting out of self-interest, the richest, most democratic countries tend to prioritise support to regimes that guarantee supplies of gas and oil and attempt at domestic level to destroy the movements that conflict most with Western interests. Applying double standards is an invitation to discredit justified criticism of some other countries as useless, arrogant interference.
The Valenciano Martínez-Orozco report rightly points out that endlessly pursuing human rights dialogues with reluctant governments is not a valid objective, and that such dialogues must not be allowed to founder in a lack of transparency and democratic control. This report enjoys a broad consensus; the suggested amendments primarily originate from three Flemish Members from the Identity, Tradition and Sovereignty Group in the European Parliament. The shortcomings they identify are mostly correct, but the wordings and deletions they suggest give the impression that this is not a matter of seeking solutions, but of being resigned to the lack of results. It is an illusion to believe that Europe would be better to shut itself off from the rest of the world in order to guarantee peace and quiet, prosperity and security on its own territory. Amendments that do not contribute to equality and democracy for all and to solidarity with the poor and hungry of the world will not have our support.
Madam President, we in the EU set great store by human rights. We try to inspire the nations with which we interact to have a good level of human rights also. Dialogue is an important starting-point, but in this dialogue we must be willing to risk even economic advantage in order to speak courageously and truthfully.
China comes into this report; we know of serious cases of political and religious persecution there. Two years ago, in China, I met a psychiatrist who was chair of a disability organisation. Proudly, he told me that they had almost no one with Down syndrome in his city of over 10 million people, because they were not allowed to live.
This discrimination against persons with disabilities requires forthright dialogue, regardless of the economics between the EU and China.
On the issue of trade relations, in bringing pressure to bear on a government to improve its human rights, we must be willing to take decisive action, but careful that such actions do not make the situation of the poor in the country even worse.
Madam President, I find the report of Ms Valenciano Martínez-Orozco a comprehensive one, which clearly aims to strengthen and improve the European Union's extensive action on human rights dialogues and consultations on human rights with third countries.
Tonight we speak about one of the most important human rights instruments available to the European Union for promoting human rights in our relations with third countries. I appreciate the critical but also constructive way in which the challenges that the functioning of human rights dialogues has to face with regard to the overall perspective and interinstitutional cooperation are addressed by the rapporteur.
I fully endorse most of the recommendations put forward by the report and the resolution. I would especially like to draw your attention to the need to increase transparency and to adopt indicators for given benchmarks in order to achieve practical results that could be supported by other EU foreign policy tools.
I strongly support the recommendation to control the specific benchmarks for the EU-China dialogue on human rights as well as the EU-Russia consultations, hoping to develop them soon into a structured dialogue in order to assess the usefulness of human rights dialogues.
It is important also to apply and use the results of human rights dialogues in projects under the European Initiative for Democracy and Human Rights and systematically to link those two tools.
I fully support the recommendation that the role and involvement of the European Parliament in interparliamentary assemblies in human rights dialogues can, in the said countries, be enhanced in the future.
Last but not least, human rights must be the cornerstone of our political message, and it is crucially important to develop our message through consistency, transparency and the strong political commitment of all European institutions and the Member States.
Madam President, now that the eight-year long duel over the Bulgarian nurses and the Palestinian doctor in Libya has ended, I feel we are badly in need of a sober assessment of the human rights situation in that country.
Ms Valenciano Martínez-Orozco's report mentions the need to start a human rights dialogue with Libya. I support the need for a dialogue within the Barcelona process. However, let us be clear that we cannot forget or tolerate the fact that European citizens were abducted, tortured (as was acknowledged even by Colonel Gaddafi's son), kept in prison for eight years and subjected to a judicial process which was a farce, and then behave as if we should be grateful to, or reward, the Libyan side for letting them go in the end.
It has already vividly been reflected in the European media that this could turn into a case study for any dictatorship to focus attention and develop relations with the European Union. Moreover, Libya started a campaign against the President of Bulgaria for having pardoned the nurses after they returned to Bulgaria, as if it expected that we would send them to prison straight from the airport.
On the basis of the European Commission agreement with Libya, Bulgaria had to underwrite USD 56 billion of Libyan debt for the Benghazi fund. Other EU countries will spend even more. However, once again, let us be clear that this humanitarian aid is being used politically by the Libyan regime to hide the truth and blame the West for a plot to deliberately infect Arab children. This absurd accusation is still current.
Libya has not yet shown any intention of reform and we should not create the impression of applying double standards just because there is so much oil and gas in that country.
This is a test of the credibility of the European Union's human rights standards.
Madam President, this excellent report by Ms Valenciano Martínez-Orozco brings together, in a comprehensive fashion, Parliament's analysis of the potential, but also unfulfilled potential, of the EU human rights dialogue. We demand action from the Council, sadly absent this evening. The EU's human rights strategy will never achieve optimum results without being organised in a systematic and coherent way, and without transparency and periodic review.
Of course our credibility on human rights depends on practising what we preach. How can we urge countries like Jordan, Egypt, Libya, Morocco or Algeria to end torture, when we know that the United States subcontracted torture to them and that European countries colluded with that? Instead of being credible, we become hypocritical. Our own House must be cleaned. The silence of the Council, since our report in February on extraordinary rendition, does not go unnoticed.
One of the strongest dialogues we should be having is with like-minded countries, and I therefore welcome paragraphs 115 and 116, which urge the EU to seek syllogies and share experiences while addressing human rights concerns with the US, Canada, Japan and New Zealand.
But, in the last six years, while concerns about the war on terror have been shared by most European citizens, we have had no robust action by the EU to secure transatlantic respect for fundamental rights and the rule of law.
Of course, I am not saying the US is the worst human rights defender in the world. But it could be the model for human rights excellence and the tragedy is that the EU is not urging it in that direction. The Council's torture guidelines say the EU will make démarches and issue public statements urging relevant third countries to undertake effective measures against torture and ill-treatment. What démarches? What public statements about abductions, torture, Guantánamo Bay? There is just embarrassed silence.
Perhaps an article in this week's Economist magazine gives a clue. Headlined 'Czechs with few mates', it explains how the Czech Republic, in its three years of EU membership, has earned a reputation for promoting human rights at every turn. Great! Right on! Let us cheer! However, reading on, I learn that inside the Brussels foreign policy machine, such concerns are an irritant. EU diplomats apparently describe the Czech Republic as 'out on a limb', even 'unprofessional' - no doubt the most disdainful insult in the diplomat's armoury. Silly young Czechs! They believe the rhetoric about the EU being a human rights community. They thought Articles 6 and 7 of the EU Treaty, setting out our values of democracy, fundamental rights and the rule of law, were there actually to be acted upon! But the old cynics in the Foreign and Commonwealth Office or the Quai d'Orsay will put them right.
I am on the side of the Czech Foreign Minister, Karel Schwarzenberg, who sees no contradiction between being a friend of America and a critic of its human rights breaches. He opposes both the American trade embargo on Cuba and Guantánamo Bay. 'I am against Guantánamo because I think it is a violation of human rights', he says crisply.
(ES) Madam President, I would like to refer to three aspects of this magnificent report. Firstly, the role of Parliament in the democratic scrutiny of strategic documents relating to financial instruments on external assistance.
In the last plenary sitting we once again discussed and criticised the failure by the Commission to fulfil its commitment on transparency and parliamentary scrutiny in the context of the financing instrument for development cooperation. I hope that this is not going to be repeated in this area.
Secondly, I would like the Commission to be asked to inform Parliament as soon as possible as to when and how it proposes to put in place the post-electoral protocol mechanism in the framework of Election Observation Missions, proposed by this report.
Thirdly and finally, the report calls on the Council and the Commission to analyse, support and coordinate the setting of benchmarks for EU dialogues with actions of other donors and international organisations, especially the UN mechanisms in place.
Tomorrow an urgent resolution will be debated in this House on the financing of the special court to judge war crimes in Sierra Leone, set up by the United Nations. I consider this to be an example of the lack of coordination that currently exists between the EU and international organisations and a good example of the work that is still to be done.
I therefore hope that this report will be a step forward towards achieving this coordination.
(DE) Madam President, today a group of Yezidi Kurds demonstrated outside this House, and I joined them, along with Mrs Uca and others. This demonstration, by representatives of a group both dogged by terrorism and threatened with genocide, was another illustration of the incredible hope placed in this House with regard to human rights issues. This is why it is important that our human rights work is carried out systematically and sustainably, and that it avoids making certain mistakes.
The first serious mistake is to make a distinction between large and small countries where human rights is concerned, coming down hard on small countries and yielding to large ones with whom we share important economic and strategic interests. This is something that is done by many of our governments of all political orientations, but that this report avoids. In particular, the report very bravely addresses the subjects of China and Russia, and I am obliged to Mrs Merkel for stating in very clear language on her latest visit to China and a visit some time ago to Russia that it is possible to both pursue interests and in spite of this, or because of it, to raise the subject of human rights in clear terms.
The second mistake we must not make is the following. An Austrian writer, Gerd-Klaus Kaltenbrunner, once said that there are two types of oppressed community and individual victim: one with and one without sex appeal. One is in the limelight for a while, and the other is ignored. Human rights must apply to all, whether or not they are the focus of particular international attention at that time.
The third mistake we must avoid - and this too is vital - is introducing party politics into this issue. That is why I regret the speech by Mr Meijer, whom I otherwise hold in high esteem. Try asking Mr Kelam or Mr Landsbergis, who were under the threat of Soviet persecution, who it was who argued their case back then, in the 1980s: whether it was our group or Mr Meijer's. Imbalance and the tendency to abuse human rights for party political ends are found everywhere. We should avoid this course in favour of that taken in Mrs Valenciano's excellent report, and create a human rights policy that applies objective standards and crosses the group divide, and is worthy of the great human rights tradition of this House.
(ET) I should like to thank the rapporteur for a good report and her high standard of teamwork. I would like to highlight two points concerning our human rights dialogue with third countries. In fact, I shall reiterate what the previous speaker said, but I believe it to be so important that it is worth repeating.
First of all, the point relating to conflicting interests and values, which is very important to me as well. It is no secret that in the race to a globalised world we have sought to give preference to our own interests and values. If we do not refer to and preach our own values then where our interests are pressing we will gradually forget them. I welcome the rapporteur's flexibility: we jointly presented proposals for amendments concerning Russia and Central Asia. These are regions where interests often take precedence and our values have been left behind.
The European Union must remind its partners of the international arrangements and commitments entered into by them. As a Council of Europe rapporteur, I certainly think that interests come first for large States, yet at the same time we are very eager to single small States out; however, standards should be the same across the board.
Secondly, on a less important matter, I would like to refer to our conduct in relations with third countries and how this affects and supports human rights and related aims in host countries. We must always provide hope, and not do the opposite, namely take hope away from them. Each of the steps we take to tackle the sources of problems is observed with great care. I believe, for example, that support from the West was important and necessary for the Balts, for their ambitions, and I find the effective absence of that support depressing. In this regard too we should stress to our partners that they should comply with their obligations.
Finally, I repeat, this report covers those points and I thank the rapporteur once more for her high standard of teamwork.
(FI) Madam President, first of all I want to thank the rapporteur, Elena Valenciano Martínez-Orozco, for her excellent and properly focused report. It is very important for this European forum, the European Parliament, to deal with human rights. I am in firm agreement with the rapporteur when she says that human rights should be at the core of the EU's external policy.
When we talk of human rights, we have to remember that they should not be just the subject of mere rhetoric or just words used in political speeches and on special occasions. They should be a commonplace reality both within the European Union and in our relations with other countries - third countries.
What do human rights in all their aspects represent exactly? The way I understand it is that human rights are the inalienable rights a human being has from birth to death, including the rights of unborn children and the elderly. They include the rights of women, as has been said here, and the rights of children, but they also include the rights of the disabled, the sick, the elderly, everyone. We have to remember that every life is precious and unique. I would even say that every life is sacred, and nobody can take another person's life - take away their human rights.
If we in the European Union could share with others the notion that human value and human rights always win out against market value, we would be on the right tack, on the right road. Unfortunately, however, it would appear that we very often allow market value to supplant human rights. China provides many examples of this, and these are very obvious to us today. In addition, we now have the situation in Russia, for example, to take into account. What are human rights in Russia? We see them; we know of cases by name - Hodorovski and so on. What have we achieved as a European community of values? Obviously, we in a European community of values and the European Union have to practise what we preach and defend human rights and human values everywhere, inside the Union, but also in our relations with third and developing countries.
(ES) Madam President, in the second half of the twentieth century, and especially in the last three decades, democracy and respect for human rights have made enormous progress, but there is still a great deal to be done.
A few months ago in Berlin, in the Declaration adopted on the 50th anniversary of the signing of the Treaty of Rome, the EU institutions formally expressed their desire to promote freedom and democracy in the world.
In this policy we must work openly on the principle that respect for human rights affects the whole of the international community and that these rights are universal. These two ideas are expressly mentioned in the final document adopted at the New York Summit in 2005.
The theory that there are parts of the world which, for one reason or another, are exempt from observing human rights is not acceptable, in other words, the theory that there are regimes that cannot be required to respect freedoms.
I would like to recall here the brilliant essays by Nobel Prize winner Amartya Sen on the global roots of democracy and democracy as a universal value. In short, the promotion of human rights should play a very important role in the EU's relations with all third countries.
One of the tools for this is dialogue, which is why I think it would be good to produce a report that helps to organise and systematise human rights dialogues that the European Union conducts with other countries.
I welcome the fact that paragraph 31 of the report calls on the Council to ensure that the initiation or suspension of a dialogue complies with clear criteria and for a prior impact assessment. I also agree that dialogue should not be an end in itself.
I would like to end by briefly talking about Cuba, which is not mentioned in the report, and where, unfortunately, human rights and basic freedoms are still not respected. However, the Council recently decided to propose initiating a comprehensive dialogue with Cuba that would include these rights.
It is well known that the position of the majority of Parliament is that it does not agree with the somewhat erratic policy that the Council has been following in the last three years with the Castro regime. In our view, the priority before any other initiative, should be firm insistence on the freeing of political prisoners.
(PT) Congratulations to my colleague, Mrs Valenciano, on her important report making concrete proposals to involve Parliament in the political dialogues on human rights held by the Council and the Commission.
That is not merely a question of trying to strengthen the EU as a global player at inter-institutional level. It is a question of trying to reap the benefit of the added value which the European Parliament's participation could bring to the substance of those dialogues and to the practical results they contribute to an area in which the insensitivity and diffidence of various European governments and bodies strikes an unfortunate contrast with the commitment and historic leadership of the European Parliament, the body representing the voice of the citizens of Europe.
It has to be admitted that there are many cases of inconsistency which detract from Europe's credibility. Only this morning in the debate on terrorism I criticised the European governments' collaboration with the Bush Administration's programme of trade in torture.
But, let us also consider European development policy, which is supposed to promote good governance and therefore human rights. The current Portuguese Presidency is even aiming to strengthen European relations with Africa in this context. Why do the Commission and the Council fail to make even the most basic use of the instruments already available to them, such as the Cotonou Agreement, which has specific articles on the subject of human rights?
It is already clear today to 77 million Ethiopians and many more millions of Africans that the EU does not take the Cotonou Agreement seriously. Thirty-eight elected members of parliament, journalists and activists imprisoned in Ethiopia following the 2005 elections, monitored by a European Union Mission, were released recently thanks to repeated pressure from this Parliament and in the face of an incomprehensible silence on the part of the Council.
Others, however, remain imprisoned, such as Netsanet Demissie and Daniel Bekele. Will they ever be able to believe in the Cotonou Agreement and in the EU? Examples of failure to act or even nauseating grovelling on the part of EU representatives abound throughout the world - from Addis Ababa to Beijing, from Moscow to Riyadh and from Teheran to Havana.
Let us hope that the reports of a European Commissioner recently apologising to the Government of Sudan in order to avoid the expulsion of local Commission delegates prove unfounded.
(SV) Madam President, in a world where democracy and human rights are not always evident - among our neighbours and sometimes in certain countries which, whilst not members of the EU, are still part of our Europe - the EU's relations with the world around take on even greater importance. Each such relationship, whether in the form of a meeting, a dialogue or an agreement, is an opportunity to assert our values and impose demands on countries which still do not live up to the meaning of the words humanity, human rights and democracy.
The report we are considering today is essentially good. It illustrates some of the difficulties that arise when you deal with different wordings and approaches to human rights, but I still think that it should have been more critical as regards our attitude towards China or Russia, for example. It is our duty to be critical of countries that do not respect human rights and that are not democratic, but it is absolutely essential that we criticise countries that believe themselves to be democracies - not only for the sake of our own credibility but also for all the people who live in those countries and who do not even have the opportunity to voice their criticisms.
Democracy and human rights in the EU are a given, so we sometimes think that they have always existed, they exist now and will always exist. But we who were born in dictatorships know that we must fight for democracy and human rights every day. It is not enough to say that human rights work is taking place and that things are improving. There is also much to be done, as we so often say. In our dialogues we must be much clearer and much more specific, both in our criticism and in our demands, and we must start to tell things as they are if we want to leave a better world for our children.
(FR) Madam President, at this late hour, many things have already been said, but I would really like to thank Mrs Valenciano, of course, for this report. It marks an important step in making European development policy more transparent and effective when it comes to human rights.
I am also taking the chance offered by this debate to call representatives of the Council and the Commission to better interinstitutional cooperation. It is indeed essential to institute a dialogue between the Council, the Commission and Parliament so that action taken in the area of human rights can be better coordinated, and to prevent contradiction and duplication from interfering with the message to the outside world.
It is unfortunately an issue permanently in the news. To take a specific example, that of Burma, our policy concerning the country is indecipherable from the outside. The members of the EU have committed themselves to a common position in favour of national reconciliation, democracy and human rights, but in practice the EU Member States are divided, producing a weak and ineffective position that is having no effect on the regime in Burma.
Politically, the European Union has no clear strategy. We concentrate only on humanitarian aid, which is obviously essential, but not enough. We have not taken a position on how the UN Security Council should deal with the situation in Burma, offering no support for a resolution. Moreover, the Commission has reduced the amount of subsidies for projects aimed at promoting human rights and democracy in Burma. In short, the European Union has not used its influence positively and effectively to promote and support democracy and human rights in that country.
The recent failure of our call for the release of the Burmese Nobel prize winner, Aung San Suu Kyi, proves this. Yet Parliament awarded her the Sakharov Prize in 1990. This example perfectly illustrates the fact that our three institutions must act together in presenting a coherent, intelligible policy for the defence of human rights.
(PT) Madam President, ladies and gentlemen, the report we are debating deserves our support in the first place because it examines in great breadth and detail a topic which is highly relevant for the European Union's external dimension and I should like, therefore, to congratulate the rapporteur.
The worst thing that could happen for the European Union's commitment to the global promotion of fundamental human rights would be for this to become an isolated question, dealt with separately. The alternative, the right option I think, is to regard the promotion of human rights as both an ethical duty, for reasons which are self-evident, and as in the EU's interest insofar as the instability, migratory flows and political and military tensions linked to human rights violations give rise to crises which make the world a more dangerous place.
I therefore agree with the fundamental question, but we ought to look into the question of the method. If the EU were to maintain relations only with countries that respect human rights as we defend them, then our firm relations would extend to only a few countries. Conversely, if the European Union were always to opt for the realism of economic, energy, geostrategic and other interests, it would soon discover that rather than defending immediate advantages it was actually creating greater dangers for the future.
What we must hope for is a coherent EU strategy which includes the tangible and quantifiable promotion of human rights on its foreign policy agenda. It is not an option to allocate budgetary funds without evaluating the result of their application or to pay lip service to proposals which are never realised.
In this connection, the next EU-Africa Summit is an opportunity not to be missed. If we wish to help Africa and the Africans - and we do - we must be generous and demanding in equal measure. We do not, as I said, delude ourselves that we can only forge relations with countries which respect fundamental values, but we must maintain the conviction that the human rights agenda is part of our policy for relations with those countries. Otherwise we should be yielding to the force of some dictator and giving a signal, not of our goodwill but of our lack of political capability and negotiating strength
A better world, Madam President, is a safer world and Europe cannot confuse the soft power of its diplomacy with dream power, or worse still, with no power at all.
(HU) I warmly congratulate Mrs Valenciano on her excellent report; she has put forward some very important proposals. At the same time I would like to point out several gaps, which are not her fault but which represent conceptual shortcomings by the European Parliament and the European Union.
To take the example of China, we rightly protest against the violation of human rights or the restriction of freedom of religion but we never mention the 700 million people living in villages who have no social security and no pension. I would ask: is this not an important human right? I would go further. In the entire report there was not a single mention of the question of national minorities in China.
The European Union should now finally wake up to the fact that, whether in the Western Balkans or anywhere in the world, if it wants stability then it must be honest in its dealings with the issue of minorities, and national minorities. The European Parliament needs to attend several seminars in the Council of Europe building to learn at last that human rights and minority rights are two completely different issues!
It is unacceptable that in the entire report there was no mention of the issue of national minorities, and no mention of the issue of migrant minorities or western European migrant minorities; only today, in this very House, I have said that in France, Great Britain and the Netherlands the integration of new minorities is in crisis. Thus if the European Parliament and the European Union do not change their approach, they will be incapable of managing international problems and international conflicts and will not have the moral high ground for judging China legitimately; we should be putting our own house in order, with our own insoluble minorities issues, here in Europe.
Madam President, there has not been sufficient consistency in the EU dialogues with third countries and such a situation may undermine the very credibility of the EU's human rights policy. These are two conclusions of this report.
Therefore, our message to the Commission and the Council is very clear: human rights issues should be upgraded into practical policymaking. In other words, they should not be conditioned by strategic or geopolitical interests.
The biggest challenge remains implementing these noble goals in our current relationships. There is clearly a conflict of interest and views in the EU relations with the Kazakh dictatorship. In the case of China and Russia, expressing the right concern about the situations there, we should also ask whether the dialogues as they have been conducted so far have produced a real improvement in the situation.
Also, speaking of Russia, that country should stop claiming that the EU-Russia partnership is founded on shared values. In the present situation, it sounds rather ironic. We need to call things as they are, as Putin's Russia is probably where Hitler's Germany was in the mid-1930s.
Not addressing these realities with all the power and authority of the EU makes us share responsibility for the brutal violation of human rights in Russia.
At the same time, Mr Schröder called on the EU not to burden Russia with exaggerated demands about human rights and democracy there. Unfortunately, the fact is that the EU still lacks real grip while trying, with the best of intentions, to balance human rights and its economic and strategic interests.
(LT) You can never give too much attention to human rights dialogue, and therefore I would like to welcome a speaker who has presented many suggestions and assessments. The European Parliament wants to, and can, participate more actively in the Council and Commission dialogue with third countries on the issue of human rights because it has the necessary potential and experience. The creativity and independence of MEPs can supplement the realism of the Commission and the Council. We need to talk ever more loudly about the status of human rights defenders and the environment in which they work and also about economic, social and ecological human rights. Although relations between the EU and the United States are overshadowed by the Iraq War and Guantanamo, they are healthy because of our common values. The EU and Russia are linked by gas and oil pipelines, but human rights dialogue in Russia cannot be softened by energy sources and mercantile interests. This large and important country is searching for a national idea and a special path. Here I might mention a comment heard in Moscow: earlier we mistakenly thought that we were on the right path in Russia; now we mistakenly think that we are on a special path. Nobody argues against Russia's right to travel down a specific path, if the majority of citizens want this. It is another thing altogether if this is accompanied by restrictions on freedom of expression and of the press and NGO activity or exceptions for certain parties. A human rights dialogue is not being sought with Belarus; however, I believe that not only the human rights defenders in that country, but also the EU are interested in this. The reason for which we actively criticise Belarus also applies to certain countries in Central Asia and the Southern Caucasus that even participate in the European Neighbourhood Policy. However, greater losses and the smell of oil and gas should not soften attitudes towards the violation of human rights.
Madam President, I have to say that this was not an easy report to wade through. It was excessively long and duplicative, but it deals with an important subject.
I am a staunch defender of genuine human rights. But I must confess I have difficulty with the extension of the concept to cover just about every conceivable aspect of human activity: social, environmental, economic and cultural rights, to name but a few that are repeatedly referred to.
Nevertheless, the abuse of human rights throughout the world has never received as much attention as it does today, but paradoxically this has not led to change for the better in many countries where the worst abuses take place. The EU has an important role to play in promoting the rule of law and respect for human rights, but its habit of flouting its own rules does nothing to encourage reform among the worst regimes. In this regard I think especially of Zimbabwe and Burma, in relation to which the EU's own travel ban and targeted sanctions have been ignored on spurious grounds on several occasions. And we wonder why our measures are ineffective and tyrants laugh at us!
Many African countries have not responded to their obligations to deliver good governance. It is not surprising if there is no strong message on this from EU interlocutors.
For years now we have tried to get other African countries to join with us in bringing about change for the better in Zimbabwe, but to no avail. Meanwhile, that country plunges into economic chaos and millions of its people are left starving and destitute under Mugabe's arrogant dictatorship.
It now seems there is a possibility that the EU will again break its own rules and invite Mugabe or other banned Zimbabwean ministers to the EU-Africa summit in Lisbon in December.
I wrote to the Prime Minister of Portugal about this on 3 July. I have not yet received a reply. As the Council is not here at the moment, perhaps the Presidency could find out what it intends to do on this subject? I hear from a report yesterday that Ms Ferrero-Waldner, the Commissioner for External Relations, has said that maybe they would invite the Foreign Minister instead of Mugabe! Well, he is banned as well; he is number 83 on the banned list. So could we actually be told what is going to happen in this regard?
(RO) Mr President, dear colleagues, stating that woman's rights are an integral part of human rights could be considered as a tautology because, they would be inherent. Reality shows that they are only explicitly ignored. We have recently inventoried the delays in attaining the Millenium Development Goals in which women are a target group but also essential factors for process acceleration.
In Elena Valenciano's excellent report, the Commission and the Council are requested to consider the gender dimension in dialogue with partner countries. However, in a dialogue there are at least two parties involved and we represent one of them. We think that the efficiency of the measures to promote and defend woman's rights as well as the control of their implementation also depend on the European parties, institutions and our governments' sensitivity towards gender issues. It is conditioned by the achievement of their own goals set out in the roadmap for gender equality.
We do not need to invent sophisticated indicators to observe that in the European Union there are governments where there is no woman or others that uncritically defend traditions and practices violating woman's rights. We all know that the decision to initiate a dialogue on human rights is taken based on several criteria laid down by the Council when certain situations are considered worrying in the partner country.
Even in the optimistic case that all the Council members are supporters of woman's rights, I am wondering what kind of example we set for a country to which one requests measures on representation in political structures. Unfortunately the remark is valid also for the European Parliament where there is a great reserve that the reform of our own structures include a balanced gender balance.
We request coherence between statements and acts from the European institutions and member states. It is necessary to preserve coherence between Community policies and instruments so that they do not negatively interfere with the capability measures of women in partner countries. Talking about women is important but letting them talk is even more important in order to improve the political climate, peace processes and to reduce corruption all over the world.
(PL) Madam President, the report presented has my full approval, particularly as it relates to one of the most pressing problems facing not only the Union, but the world as a whole. The quality of dialogue and consultation with third countries in the area of human rights depends primarily on coherence and transparency in action. I would like to stress that the road to maximising the benefit of dialogue lies in tightening up cooperation, especially where the Union decision-making triangle is concerned. We need to specify precisely the aims we are hoping to achieve.
The suggested increase in coherence should also extend to the common practice of separating human rights dialogue from other bilateral relations. Admittedly the report does emphasise that hypocrisy of this kind should be eliminated in the case of China. However, it is not sufficiently strongly worded as far as relations with Russia are concerned. The criteria we apply to the subject of human rights should be clearly laid down for all countries, and most importantly they should be identical.
I am sorry to say that this rule is quite often broken. Universally accepted standards are selectively applied, depending on the payback that can be achieved from this sort of action. That is how the situation looks with regard to Russia, as I have said, with the European Union being Russia's main trading partner. Mutual benefits do undoubtedly flow from this fact. However, we cannot allow the relativisation of human rights to come at the expense of good trading relations. I hope I do not need to remind you that in the Russian Federation the use of torture and persecution against a racial background is widespread, as in Chechnya, while the organisation 'Reporters Without Borders' places this country 147th in the world press freedom ranking, which is dangerously close to such countries as China and North Korea.
The consequence of which I am speaking also relates to Cuba, which, incidentally, is not mentioned in this report. Like Russia, the European Union, as the main trading partner, appears to be closing its eyes to the things that go on there. Despite the June resolution, no specific action has been taken. We read from time to time that the European Parliament is demanding something or another, or deplores something, but do we think about what happens as a result? The Sakharov Prize has still not been awarded to the Women in White from Havana.
A further and highly significant element in the area of human rights is the need to sharpen up the instrument that governs the finding and distribution of financial aid to the opposition in countries with an inadequate level of democracy. I would particularly like to emphasise how important it is to properly identify needs. Opposition groups are often characterised by a weak level of formalisation. We must do everything in our power to ensure that money reaches the right people, and not those in authority. Please take it from me, I know this situation from my own personal experience, and for such people specific actions are of far greater value than resolutions and assurances.
I would like to take advantage of this discussion on human rights to draw your attention to the situation of Christians in Middle Eastern countries. We are receiving alarming information about this. In August two Christian activists from the Middle East Christian Association were arrested and accused of posting aggressive anti-Islamic messages. In Algeria the government has restricted religious freedom for non-Muslims, and this has had a direct impact on Christians living in that country. Repression by increasingly radical Muslims is also affecting Christians in such countries as Iraq, Egypt and Lebanon.
Member of the Commission. - Madam President, I appreciated the exchange of views on the report, which testify the commitment of Parliament to the cause of human rights.
Inspired by the debate, I would like to convey the Commission's comments on the recommendations for increased transparency of the dialogue and involvement of the European Parliament and of civil society organisations in all aspects of dialogue and consultation - a point a number of interventions have referred to.
While some of the report's recommendations are already becoming part of normal practice, such as those concerning briefings and debriefings, the three institutions should carefully consider the different suggestions and find solutions, while taking into account the EU legal framework and the arrangements between Parliament and the Commission, which are foreseen in the framework agreement of May 2005.
In doing so, we should be pragmatic. On one hand, this means not hiding behind regulations and 'business-as-usual' excuses, and, on the other hand, carefully evaluating the political opportunity and the consequences of increased transparency on the effectiveness of the dialogue and the readiness of third countries to engage in the dialogue in the first place.
The impact on the actual dialogue and on relations with third countries should be carefully weighed, to avoid depriving the European Union of an effective instrument.
In all cases, I am confident that we will be able to find the appropriate arrangements to both satisfy the need for information and to preserve and increase the effectiveness of the instrument.
On the issue raised on including human rights in trade and sectoral agreements, the Commission considers that there is no need to replicate the human rights clause contained in the association agreement, partnership and cooperation agreement or sectoral agreements.
The absence of such a clause in sectoral agreements does not prevent us from carrying out human rights consultations with the country in question or to use any other of the instruments of the European Union human rights toolbox.
On the subject of cooperation programmes for democracy and human rights, the Commission would like to remind Parliament that the new instrument, the European Initiative for Democracy and Human Rights, foresees specific funds for projects in difficult countries such as Cuba and Burma/Myanmar, mentioned in this debate.
On the issue of the universality of human rights, let me emphasise that the European Union subscribes to the principle of the universality, indivisibility, interdependency and interrelation of all human rights.
According to this principle, proclaimed by the World Conference on Human Rights in Vienna, human rights are dealt with globally in a fair and equal manner on the same footing and with the same emphasis. Of course, this does not exclude the fact that, in a session, a particular set of rights receives more attention because of events on the ground or because of the readiness of our dialogue partners to address certain issues instead of others.
The Commission is particularly pleased to see that the report devotes several recommendations to women's rights and to their inclusion in dialogues. We should also not forget other sets of rights and groups that deserve attention.
On the question of electoral observer missions, the Commission agrees that political dialogue, and in particular human rights dialogue, offers the opportunity to plead with partner countries for the follow-up to EU electoral observer missions' recommendations. In that context, the Commission has also advocated the continuous engagement of the European Union Head of Missions.
This follow-up should focus on actions by the political and electoral authorities concerned and on an active role for civil society and democracy promotion, including electoral reform.
The Commission is not convinced of the need to put in place a specific and separate post-electoral protocol mechanism for that purpose. The Commission takes the view that assistance, dialogue instruments and monitoring mechanisms exist, in order to ensure post-electoral strategies and democracy support, and these mechanisms should continue to be used.
With regard to the specific question by Mr Van Orden, I will convey his concern and question to Commissioner Ferrero-Waldner, who do doubt will provide you with an answer.
To conclude, let me state that I have taken note of the many other specific comments made on particular situations. I assure you that such comments will be forwarded to Commissioner Ferrero-Waldner, who will certainly give them due consideration.
The debate is closed.
The vote will take place on Thursday 6 September 2007.
Written Statements (Rule 142)
in writing. - (IT) I would like to give my sincere thanks to the rapporteur for her work, because I think it is of fundamental importance to adopt a consistent European policy on human rights and democracy when participating in international dialogue. Too often, in fact, arguments based on economic and strategic interests have prevailed over the good intentions and European values declared in this Chamber. With particular reference to economic and trade agreements with third countries or WTO negotiations, the EU sometimes pays insufficient attention to the rights of workers, minorities, women and children outside the EU, becoming a tacit accomplice in criminal atrocities and intolerable practices. A European social, economic and energy policy that made the EU more independent in terms of human and energy resources would also help Europe to rid itself of certain geopolitical ties that in some situations compel it to keep silent on human rights. Finally, many EP resolutions and declarations on particular situations often go unheard: it is important for both the Council and the Commission to pay more attention to calls by MEPs, who give a voice to requests by persons or ethnic groups otherwise excluded from any form of communication.
Among the many good things that are mentioned in this report, the fact that it calls on the Council and the Commission to involve Parliament more fully in preparing and following up dialogues with third countries is worthy of particular praise. The European Parliament is, after all, an institution whose opinion on human rights matters is held in high regard throughout the world.
We should not forget, however, that dialogue with countries outside the Union must not become an end in itself. It should be categorically emphasised that human rights cannot play a part in any negotiations or haggling with a diplomatic or economic basis. Infractions of these rights cannot be tolerated, and the European Union, together with its agencies, must defend this principle absolutely in the light of the historical, cultural and moral values by which it is guided.
What we need to do essentially is to exert a constant and consistent influence on such countries as Russia or China, with which an institutionalised dialogue has already been in progress for some time. It is essential to monitor the results of settlements and obligations agreed by them during successive rounds of consultations, as it is only in this way that real progress can be achieved. In this context it is pleasing that the report mentions areas in which these countries still have much to do. Sadly, though, there are still a great many problems like these.